U.S. Department of Justice
Federal Bureau of Prisons

Federal Correctional Complex
Terre Haute, Indiana

 

 

June 15, 2020

Mr. Wesley Ira Purkey

Reg. No. 14679-045
Special Confinement Unit
United States Penitentiary
Terre Haute, Indiana 47802

Dear Mr. Purkey:

The purpose of this letter is to inform you that a date has been set for the
implementation of your death sentence, pursuant to the Judgment and Order issued on
January 23, 2004, by Judge Fernando J. Gaitan, Jr. of the United States District Court
for the Western District of Missouri. This letter will serve as official notification that
pursuant to Title 28, Code of Federal Regulations, Section 26.3(a)(1), the Director of
the Federal Bureau of Prisons has set July 15, 2020, as the date for your execution by

lethal injection.

Soon, | will come to your housing unit to personally discuss with you many of the details
surrounding the execution. At that time, | will be available to answer any questions you
may have regarding the execution process.

Sincerely,

_ T.J. Watson
Complex Warden

cc: The Honorable Fernando J. Gaitan, Jr., Senior Judge, U.S. District Court
(W.D. Missouri)
Ms. Marylynn Shawver, Judicial Assistant, (WV.D. Missouri)
Mr. Timothy A. Garrison, United States Attorney (W.D. Missouri)
Mr. David Ketchmark, First Assistant United States Attorney (W.D. Missouri)
Ms. Michelle Law
Mr. Josh Minker, United States Attorney (S.D. Indiana)
Mr. Joseph “Dan” McClain, U.S. Marshal (S.D. Indiana)
Mr. Joseph H. (Jody) Hunt, Assistant Attorney General, Civil Division

Case 4:01-cr-00308-FJG Document 618 Filed 06/16/20 Page 1 of 1
